OFFICE OF THE ATTORNEY GENERAL OF TIZAS
                         AUSTIN




Honorable Jesse James
State Treasurer
Austin, Texas
Dear I&. James:            Opinion No. O-56

                           methqd of aoqu




department    as




                     t tpmqany, oopy of ,a Resolution
     gdaptsd by ths Ezeq%ire    Seo$%taw ~I&the Board
     of Mreetgss   of the Rational-~Bisatit Mu-
     under. date af April 12, 1943, ‘+d the original
     Powes of Attorney,
            “This warrant wilJpr@bably   be c&led for
     payment about Sammy 1; 1944,. and we thereiW0
     a&k your .opIn.ion aa to whetbel or not the ~QeZ%i-
     fioate  fumlished by the Seomtary of the lWtional
       Honorable Jesse James          Pags    2

                Bisouit Company and the OrTginal Power of
                Attorney attaohed thereto are sufflaient
                aat&.irfty for us to aooept for payment at
                or about January 1, 1944, the above mentioned
                warrant endorsed by Sidney Eenbow, Attorney
                in faot ror and on behalf of the National
                Bieouft com$auy.”
                   We suggeet that the matter be handled in the
       following   way. Have the National Bisouit Company and
       Hr. Benbow jointly    to exeaute an instrument of reoeipt
       and’aoqgittanae   to be delivered  to you at the time of
       pagment of.the warrant v&ioh may or oourse be made to
       Xr. Benbow.
                                            suoh 811 instrument (to-
                                            U.kewi+~ oopies .qf this
                              u may send to the Nati-       Blsauit
                                C%ty and to~P[r. Sidney Behbow,
                                 ‘with’ youx? Letter advising .~tbem of
                                   you will be in. funds to pay tbii3




       ostned
       attaohmenf



       Approved Opinion Committee by E%‘&,-Chalnaan




 I‘
<~.’

                                         mb
G5a!ArnoF~

 Cm;        OF TRAVIS..I          :
KNOWALL ME?N
           BY ‘JEZSEPRESENTSthat                    this    ins truwent witnesseth:
                      WHEREAS
                            General Revenue Warrant NO.’4l5OS3 for
 the sum of $91,424.00           has been .regularly        issued   on April      2, 1943,
in favor       of Hatic&&       Bisotit     Company In pursuanoe’ crf S. B. 185,
Oh. 95, of the regular            session     of the 48th Legislature           (1943);


                      WHEXNAS
                            Sidney Benbow, Att orhey at Law of
Harris      County,   lkxae is th/s amer         of an interest       in said warraut
on adoouut CC profeZmior.U& serVicea                &mdered by bin to the




                                                                            .
                      WHF@@ :St is aeaessaq               in pursu~ae.    o$ sard         )’     ,_
S;. Bb 185;     thatth&e’,bs.         exeouted   and delivered       to the’Stat

Tpaasurer a propsr: receipt               aokuowlkdging     the ‘pafwspt~ $f said
judgwent and rei&3fiagthe S+.af;e of Texas.t’rom Blljt-~a+$all.
obligatio!ls     orsat&      tharaukdar,       upon the. pa&%&of         said    warrant;.’
                      NOW‘%iERE2?‘~, we the National             B$S@t     “gqnpsny,
                                                                                               1~~
a private      oorporation      .organlzad under tbs laws of ‘the’
                                                                 “.‘
                                                                   ’&%ata .Iof
New York, being       the same sorpoPat.8         person    n&ad in”S,, :B. 185,
and likawlse      iu said    Stata Warm&           .and Sidney Benbow of’
          f




     .,       .:                                                                                           s


                    Houstosi; mxas,'the          Attorney       hereiubefore      named,   have this
                    day reoefped      payment in full           of said warrant,      a'ud have this
                    .day acknowledged       reaeipt        thereof    and by these presents      do
               ~.acknowledge        reoeipt      thereof      and likewise      by these    presents
                    do here and now release           the State        of Texas from any and all

           :_ ,' ,,obligaficns
                               whatsoever oreated by aaid State ',l'arrant ho.
          ,;t
                 -415083 or by t&at oertaia Judgzant recovered by l%itional
                   BitquIt   Company against          the State.of        TQXSSiu the Distriof
_'
                   Court or~Travis        County Texas, for           the 53rd Judicial      Distriot
                   azid;there&ter        duly affillped        by the Supreme Court of Texas,
                   and mentioned in 6. EL 155 Chr 93,. of the Aots of the 4Sth
     :             .zegsala;tow     of' ~$xaS.        <,
                                     WI&?l$SS.the .Qnatures             of said National      Blseuit
                   Oaapauy and the s@d;Benbow'ths                    former    of which is attested
                                             Tj
                    ..~                                                                                        .~
                   by its oorporate beal,: ~~$his&e                       bag dr              A.,D;iQti.
                                     .

                                                                 WBTIOIULBISCUITCOMl'ANY


                                                                 Bs

                                                                       a P      ~0etp!ii8rfr
                                                                       V~oe'President



                                                                       Sidney    Benbow
     .,.
                '&Et@S'?A'J!Fa
                             OF NZW YORK

               COUNTYOF
           :


                                Before   me the undersigned,      a Notary Publio             in

               and ror     the Oounty or                                     In the Stat6             .

               :of.New YoY.%on this      day peraonallpappeared        0. P. Moritgan&y,

               Vice President    of the IJatlokl Bisouit Caupatiy, a &poration
                                         .,.~.
               organized    un4er the law@ of t&q State of New Y&k, &own to

,.             me to be the pereon'whose        name is subsoribed          to t&        forego$ng
               instrument    and aoknowledged      td me that he exeouted:tha               srme

               as the.avt    .@I$ i'netrument'of   the Aatlonal      Biso$t     &mp#y
               u@on the a&M.de~~tlon        an4 for   the"purposee     tWz!e&efa$&                    i

               an4 in the oapaolty       ,of Vloe President    of the Natii%al             Bisouiti       '
                                                                            ~.




                                                                       ,’           >~
                                                              Rotary-Pub110
                                                                        . ,


               Ieeall
                                                         . ‘.
                          _.I’
                             .,,

                                                :
                                                    .

S!i%~ OF TEXRS
o&‘oF      HARRIS       I.

              On this   day personally          @peared         berors     me' the
undersign* authotity      a NotarfrPub110 in and for                 Harris
C&&y    Texas, 'S&+.ke'yBenbow known to m6 to bs'the                     person
whose name is subsoribed      to the foregoing           instrument         and
acknowledged to me.that      he sxsouted        the wie         forthe      pulc
poses an4 upon the oonsideration            therein     stated.
              Given u&lag my hand an4 vfflo&l                   ~8883,of




                                       .’



                                                                     .




                                       @otary Public,     Harris         Oaunty,
                                       T8XiiS




                                   ,